Citation Nr: 1454967	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-35 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 10 percent for residuals, papillary carcinoma, right thyroid lobe, status-post hemi-thyroidectomy [hereinafter thyroid disorder].


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1996 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which continued a 10 percent rating for residuals, papillary carcinoma, right thyroid lobe, status-post hemi-thyroidectomy.  The case was subsequently transferred to the RO in St. Petersburg, Florida.

In February 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing. A transcript of this proceeding has been associated with the claims file.

In April 2014, the Board remanded this matter for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

For the entire appeal period, the Veteran's residuals, papillary carcinoma, right thyroid lobe, status-post hemi-thyroidectomy, have been manifested by complaints of fatigability, constipation, and mental sluggishness.


CONCLUSION OF LAW

The criteria for a 30 percent rating for residuals, papillary carcinoma, right thyroid lobe, status-post hemi-thyroidectomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.119, Diagnostic Code 7903 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in July 2008, sent prior to the initial unfavorable rating decision issued in October 2008, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating for his thyroid disorder, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in February 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Information was solicited regarding the nature and severity of the Veteran's disability, to include all symptoms, manifestations, and complications he believed were associated with such disability.  Moreover, the hearing involved a discussion of the treatment for such disabilities, to include medications, as well as the impact such disability has on the Veteran's daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion suggested that there may have been a worsening of the Veteran's disability on appeal, the Board remanded this issue in April 2014 in order to obtain outstanding treatment records and afford him a contemporaneous VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As noted above, the Board sought further development of the claim in April 2014.  The April 2014 remand directed the AOJ to schedule the Veteran for a VA examination and to obtain outstanding VA treatment records.  As a result of such remand directives, the AOJ obtained outstanding treatment records.  Further, the Veteran was afforded a VA examination for his thyroid disability in May 2014, and an addendum opinion was provided in June 2014.  The Board finds that the May 2014 examination report and June 2014 addendum opinion address the nature and severity of all manifestations of the Veteran's disability on appeal.  Therefore, the Board finds that the AOJ has substantially complied with the April 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Id.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

The Veteran's residuals, papillary carcinoma, right thyroid lobe, status-post hemi-thyroidectomy is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 7914.  Pursuant to DC 7914, a 100 percent disability rating is warranted when the evidence indicates malignant neoplasms of any specified part of the endocrine system.  38 C.F.R. § 4.119, DC 7914 (2013).  A "Note:" to this code section states that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the disability rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis following the cessation of the therapy, then the disability is to be rated on residuals.  Id. 

The Veteran's residuals have been rated under DC 7903.  DC 7903 provides for ratings for hypothyroidism.  Hypothyroidism with fatigability, or; continuous medication required for control, is rated 10 percent disabling.  Hypothyroidism with fatigability, constipation, and mental sluggishness is rated 30 percent disabling, and hypothyroidism with muscular weakness, mental disturbance, and weight gain is rated 60 percent disabling.  A maximum 100 percent disability rating is warranted for hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119, DC 7903 (2013).

The Board notes that although the rating criteria for hypothyroidism is written in the conjunctive "and" for the 30 percent and 60 percent rating criteria, the United States Court of Appeals for Veterans Claims has held that the diagnostic code does not involve successive rating criteria.  Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).  Section 4.7 is applicable because the rating criteria are variable and not simply cumulative.  Id. at 156.  Thus, all three symptoms set forth in the criteria for a 30 percent rating need not be shown.  Id. Instead, the question may arise as to whether one rating is more nearly approximated than the other.  Id.; cf. Camacho v. Nicholson, 21 Vet. App. 360 (2007) (pertaining to the successive rating criteria under Diagnostic Code 7913 for diabetes mellitus).

The Veteran received a 100 percent rating for papillary carcinoma, right thyroid lobe, status-post hemi-thyroidectomy under DC 7914 from August 16, 2004, to October 1, 2004.  A 10 percent rating was assigned under DC 7903, and has been in effect since October 1, 2004.  

The Veteran was afforded a VA examination in August 2008.  The Veteran reported experiencing fatigability, muscle weakness, mental and physical sluggishness, and constipation.  He reported that he was on a 1500-calorie diet and if he deviated from that diet, he usually gained weight.

During February 2009 VA treatment, the Veteran reported that he was fatigued and gained twelve pounds since his last visit.  

During January 2012 VA treatment, the Veteran reported experiencing mental and physical tiredness.

May 2013 VA treatment records reflect that the Veteran had hypothyroidism and had been on chronic levothyroxine therapy since his surgery for thyroid cancer in 2004, and he has had no problems with recurrence since.  He denied significant weight gain or weight loss in the past year.  He also denied experiencing weakness.

The Veteran was afforded a VA examination in May 2014.  The examiner noted that the Veteran did not have any findings, signs or symptoms attributable to a hyperthyroid condition, hypothyroid condition, hyperparathyroid condition, hypoparathyroid condition, or due to pressure on adjacent organs.  The examiner then stated that the Veteran underwent a thyroidectomy in 2003 for thyroid cancer and he now has been experiencing fatigue, mental sluggishness, difficulty in retaining information, and constipation.  He denied cold intolerance and muscular weakness. 

In her June 2014 addendum opinion, the examiner noted that the Veteran did not experience sleepiness.  The Veteran had a subjective history of fatigue, but he was able to work full-time.  The Veteran reported that he had mental sluggishness.  The examiner noted that the Veteran dropped out of a master's program, but then stated, "whether that qualifies mental sluggishness, I doubt it."  She also noted that the Veteran had constipation but there was no objective evidence of using laxatives.  The Veteran did not report any mental disturbances.  The examiner then stated that all of the Veteran's symptoms were subjective and no objective verification could be made.

The Board has also considered the Veteran's statements and February 2014 Board hearing testimony.  In his November 2008 notice of disagreement, the Veteran stated that treatment records from the Dothan VA Medical Center (VAMC) would show that he experiences fatigue, constipation, and mental sluggishness.  At his February 2014 Board hearing, the Veteran stated that he was experiencing fatigue a few times each week and constipation for which he took over-the-counter stool softeners.  The Veteran also reported experiencing mental sluggishness.  He stated that he dropped out of a master's program because since his thyroid cancer diagnosis, he has had a hard time concentrating, focusing, and retaining information.  The Veteran reported that his weight had been stable for the last four or five years.

After reviewing the totality of the evidence, the Board finds that a 30 percent rating is warranted for the Veteran's thyroid disorder.  The Veteran has consistently reported that he experiences fatigue, constipation, and mental sluggishness.  The Board notes that the May 2014 examiner indicated in a June 2014 addendum opinion that there was no objective evidence of the Veteran's reported symptoms.  She also stated that she doubted that the Veteran experienced mental sluggishness, however, the Board finds that the Veteran is competent to report experiencing fatigue, constipation, and mental sluggishness.  The Board also finds the Veteran's reports to be credible as he has consistently reported such symptoms.  These complaints fall squarely within the criteria for a 30 percent disability rating.  

However, the Board finds that the Veteran's symptoms have not met the criteria for an evaluation in excess of 30 percent at any time during the appeal period.  In this regard, a 60 percent rating under DC 7903 requires muscular weakness, mental disturbance, and weight gain.  The Board notes that the Veteran reported at his August 2008 VA examination that he was experiencing muscle weakness.  At that examination, the Veteran reported that if he deviated from his diet, he gained weight.  However, there was no evidence of weight gain.  Furthermore, there was no evidence of mental disturbances.  The rest of the medical evidence of record fails to show any instances of muscular weakness, mental disturbance, or weight gain.  Furthermore, the Veteran has not claimed that he has experienced any such symptoms.

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected thyroid disorder; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App at 115-16.

The Board finds that the Veteran's thyroid disorder, as described above, is not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  The Board further finds that the Veteran's complaints of fatigability, constipation, and mental sluggishness are specifically contemplated by the schedular rating criteria.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App at 115-16; Bagwell, 9 Vet. App. at 338-39 (1996); Floyd, 9 Vet. App. at 96 (1996). 

Furthermore, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board acknowledges that, if the claimant or the record reasonably raises a question as to whether a veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not expressly alleged nor does the evidence of record support that he is currently unemployed or unable to secure or follow a substantially gainful occupation as a result of his service-connected thyroid disorder.  As such, a claim for TDIU due to the Veteran's thyroid disorder has not been reasonably raised and need not be addressed.

In reaching this decision the Board has considered the doctrine of reasonable doubt, in granting a 30 percent evaluation for the Veteran's thyroid disorder.  However, as the preponderance of the evidence is against an evaluation in excess of 30 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating of 30 percent, but no higher, for residuals, papillary carcinoma, right thyroid lobe, status-post hemi-thyroidectomy, is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


